Case 9:19-cr-80178-RS Document 22-1 Entered on FLSD Docket 11/05/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-CR-80178-SMITH

  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  CARRINGTON N. THOMAS,

        Defendant.
  ___________________________________/

        ORDER GRANTING UNOPPOSED MOTION TO CONTINUE TRIAL

         THIS CAUSE is before the Court upon the Defendant’s Unopposed Motion to

  Continue Trial. For the reasons stated in the motion, and the Government having no

  objections, it is hereby,

         ORDERED AND ADJUDGED that the Motion is GRANTED. The Court

  finds, pursuant to 18 U.S.C. § 3161(h)(7), that the ends of justice served by this

  continuant outweigh the best interest of the defendant and the public in a speedy

  trial. Specifically, the Court finds that the Defendant has met two of the factors set

  out in § 3161(h)(7)(B)—namely, that under § 3161(h)(7)(B)(i) failure to grant the

  continuance would result in a miscarriage of justice in that the Defendant would not

  have time to consult with conflict free counsel; and that under § 3161(h)(7)(B)(v)

  failure to grant the continuance would deny counsel for the defendant the reasonable

  time necessary for effective preparation.

         Accordingly, the period of delay resulting from this continuance—from
Case 9:19-cr-80178-RS Document 22-1 Entered on FLSD Docket 11/05/2019 Page 2 of 2



  November 5, 2019, through the start of trial—shall be considered excludable time

  under the Speedy Trial Act. See 18 U.S.C. § 3161.

        DONE AND ORDERED, in Chambers, Fort Lauderdale, Florida, this ____

  day of November, 2019.

                                        _______________________________________
                                        RODNEY SMITH
                                        UNITED STATES DISTRICT JUDGE

  cc: counsel of record
